Exhibit 10.4

THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SHARES ISSUABLE UPON
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
UPON DELIVERY TO THE CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN FORM
AND SUBSTANCE TO THE CORPORATION THAT SUCH TRANSFER WILL NOT VIOLATE THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.

NO. W2015-___


AXIOM CORP.


WARRANT TO PURCHASE COMMON STOCK

Void after 5:00 p.m. Eastern Time on February 26, 2017

THIS WARRANT TO PURCHASE COMMON STOCK (this “Warrant”) is issued to
_______________ (the “Holder”) by Axiom Corp., a Colorado corporation (the
“Company”), on February 26, 2015 (the “Issue Date”).  This Warrant is issued
pursuant to the terms of a Share Exchange Agreement dated as of February 23,
2015.

1.         Issuance of Warrant Securities.

Subject to the terms and conditions set forth in this Warrant, the Company
hereby grants to the Holder the right to purchase from the Company, at the price
of $0.09 per share (the “Exercise Price”), up to ________________ fully paid and
nonassessable shares (the “Warrant Shares”) of common stock, $0.00001 par value
per share, of the Company (the “Common Stock”).  The number of shares of Common
Stock subject to this Warrant (the “Warrant Number”) and the Exercise Price are
subject to adjustment as provided in this Warrant.

2.         Exercise Period.

Except as otherwise provided in this Agreement, this Warrant may be exercised,
in whole or in part, at any time and from time to time, after the Issue Date and
ending at 5:00 p.m., Eastern time, on February 26, 2017 (the “Expiration
Date”).  The period between the Issue Date and the Expiration Date, inclusive,
is referred to in this Warrant as the “Exercise Period”. 

3.         Method of Exercise.

(a)        Cash Exercise.  This Warrant may be exercised by delivering to the
Company (a) the form of Notice of Exercise attached to this Warrant as
Exhibit A, completed and executed by the Holder, (b) this Warrant, and (c)
payment in cash, or payment by wire transfer of immediately available funds to a
bank account specified by the Company or by certified check or bank cashier’s
check, in the amount of the Exercise Price multiplied by  the number of Warrant
Shares for which this Warrant is being exercised (the “Purchase Price”). 

--------------------------------------------------------------------------------

 

(b)        Conversion (Net Exercise).  Notwithstanding the payment provisions
set forth in Section 3(a)  above, the Holder may elect to convert this Warrant
by presenting this Warrant, together with the Notice of Exercise, completed and
executed by the Holder, at the principal office of the Company, in which case
the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

X   =    Y (A-B)

                  A

Where:             X   =    the number of shares of Common Stock to be issued

                        Y   =    the number of Warrant Shares as to which the
Warrant is being exercised

                        A   =    the fair market value (as defined below) of one
share of Common Stock

                        B   =    the Exercise Price.

For purposes of this formula, the fair market value of a share of Common Stock
shall be determined in good faith by the board of directors of the Company (the
“Board”); provided, however, that if a public market for the Common Stock exists
at the time of such exercise, then the fair market value shall be deemed to be
equal to the average of the closing bid and asked prices of the Common Stock as
quoted in the Over-the-Counter Market Summary or the last reported sale price of
the Common Stock or the closing price quoted on any exchange on which the Common
Stock is then listed, whichever is applicable, for the five trading days prior
to the date of exercise of this Warrant.

            (c)          The Holder will be deemed to be the holder of record of
the Warrant Shares as to which the Warrant was exercised in accordance with this
Warrant, effective at the close of business, Eastern time, on the date such
exercise is completed and all documents specified above are delivered to the
Company.

4.         Delivery of Stock Certificate.

Within 20 days after the exercise of this Warrant (in full or in part) and
payment of the Purchase Price then due (if exercise is made pursuant to Section
3(a), the Company shall issue in the name of and deliver to the Holder (a) one
or more certificates for the number of fully paid and nonassessable shares of
Common Stock that the Holder is entitled to receive and (b) if applicable, a new
Warrant of like tenor to purchase up to that number of shares of Common Stock as
to which this Warrant shall not have been previously exercised by the Holder.

2

--------------------------------------------------------------------------------

 

5.         Reservation of Warrant Shares.

The Company covenants and agrees that the Company will at all times have
authorized and reserved a sufficient number of shares of Common Stock to provide
for the exercise of the rights represented by this Warrant.

6.         Adjustments. 

(a)        Stock Dividend, Stock Split or Combination.  If the Company issues
any shares of Common Stock as a stock dividend or subdivides the number of
outstanding shares of Common Stock into a greater number of shares, then the
Exercise Price in effect before such dividend or subdivision shall be
proportionately reduced and the Warrant Number shall be proportionately
increased; and, conversely, if the Company shall reduce the number of
outstanding shares of Common Stock by combining such shares into a smaller
number of shares, then the Exercise Price in effect before such combination
shall be proportionately increased and the Warrant Number shall be
proportionately decreased.  Upon each adjustment in the Exercise Price pursuant
to this Section 6, the Warrant Number shall be adjusted, to the nearest whole
share, to the product obtained by multiplying the Warrant Number immediately
prior to such adjustment in the Exercise Price by a fraction, the numerator of
which shall be the Exercise Price immediately prior to such adjustment and the
denominator of which shall be the Exercise Price immediately thereafter.

(b)        Reclassification, Restructuring or Sale. If at any time there is (A)
a reclassification of or amendment to the outstanding Common Stock, any change
of the Common Stock into other securities or any other reorganization of the
Company (other than as described in Section 6(a), (B) any consolidation,
amalgamation, arrangement, merger or other form of business combination of the
Company with or into any other corporation resulting in any reclassification of
the outstanding Common Stock, any change of the Common Stock into other
securities or any other reorganization of the Company, or (C) any sale, lease,
exchange or transfer of the undertaking or assets of the Company as an entirety
or substantially as an entirety to another corporation or entity, then, in each
such event, the Holder of this Warrant which is thereafter exercised shall be
entitled to receive, and shall accept, in lieu of the number of shares of Common
Stock to which the Holder was theretofore entitled upon such exercise, the kind
and number or amount of shares or other securities or property which the Holder
would have been entitled to receive as a result of such event if, on the
effective date thereof, the Holder had been the registered holder of the number
of shares of Common Stock to which the Holder was theretofore entitled upon such
exercise. If necessary as a result of any such event, appropriate adjustments
will be made in the application of the provisions set forth in this Section 6(b)
with respect to the rights and interests thereafter of the Holder of this
Warrant to the end that the provisions set forth in this Section 6(b) will
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to any shares or other securities or property thereafter deliverable
upon the exercise of this Warrant.  Any such adjustments will be made, and shall
set forth in an instrument supplemental hereto approved, by the directors,
acting reasonably, and shall for all purposes be conclusively deemed to be an
appropriate adjustment.

(c)        Adjustment to Warrant Number.   If any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of Section 6(a) or
Section 6(b), then the Warrant Number shall be simultaneously adjusted or
readjusted, as the case may be, by multiplying the number of shares of Common
Stock purchasable upon the exercise of the Warrants immediately prior to such
adjustment or readjustment by a fraction which shall be the reciprocal of the
fraction used in the adjustment or readjustment of the Exercise Price.

3

--------------------------------------------------------------------------------

 

7.         Rules for Adjustments.

The adjustments provided for in Section 6 are cumulative and will, in the case
of adjustments to the Exercise Price, be computed to the nearest whole share and
will be made successively whenever an event referred to therein occurs, subject
to the following provisions:

(a)        Change Needed for Adjustment.  No adjustment in the Exercise Price is
required to be made unless such adjustment would result in a change of at least
1% in the prevailing Exercise Price and no adjustment in the Exercise Price is
required unless such adjustment would result in a change of at least one
one-hundredth of a Common Share; provided, however, that any adjustments which,
except for the provisions of this Section 7(a), would otherwise have been
required to be made, will be carried forward and taken into account in any
subsequent adjustments.

(b)        Settling Question or Dispute Regarding Adjustment. If at any time a
question or dispute arises with respect to adjustments provided for in Section
6, such question or dispute will be conclusively determined by the auditor of
the Company or, if they are unable or unwilling to act, by such other firm of
independent certified public accountants as may be selected by action of the
directors of the Company and any such determination, subject to regulatory
approval and absent manifest error, will be binding upon the Company and the
Holder. The Company will provide such auditor or certified public accountant
with access to records of the Company needed to fulfill the responsibilities set
forth in this Section 7(b). 

(c)        Other Adjustments Determined by the Board of Directors. In case the
Company after the date of issuance of this Warrant takes any action affecting
the Common Stock, other than action described in Section 6, which in the opinion
of the Board would materially affect the rights of the Holder, the Exercise
Price will be adjusted in such manner, if any, and at such time, as the Board in
its sole discretion, acting reasonably and in good faith, deems appropriate, but
subject in all cases to any necessary regulatory approval. Failure of the taking
of action by the Board so as to provide for an adjustment on or prior to the
effective date of any action by the Company affecting the Common Stock will be
conclusive evidence that the Board has determined that it is equitable to make
no adjustment in the circumstances.

(d)        Failure to Take Action That Would Require Adjustment.  If the Company
sets a record date to determine the holders of the Common Stock for the purpose
of entitling them to receive any dividend or distribution or sets a record date
to take any other action and, thereafter and before the distribution to such
shareholders of any such dividend or distribution or the taking of any other
action, decides not to implement its plan to pay or deliver such dividend or
distribution or take such other action, then no adjustment in the Exercise Price
will be required by reason of the setting of such record date.

4

--------------------------------------------------------------------------------

 

(e)        Deemed Record Date.  In the absence of a resolution of the Board
fixing a record date for any event which would require any adjustment to this
Warrant, the Company will be deemed to have fixed as the record date therefor
the date on which the event is effected.

(f)        Requirement to Ensure Continued Reservation of Shares. As a condition
precedent to the taking of any action that would require any adjustment to this
Warrant, including the Exercise Price, the Company shall take any corporate
action which may be necessary in order that the Company or any successor to the
Company or successor to the undertaking or assets of the Company have unissued
and reserved in its authorized capital and may validly and legally issue as
fully paid and non-assessable all the shares or other securities which the
Holder is entitled to receive on the full exercise thereof in accordance with
the provisions hereof.

(g)        Notice of Adjustment.  The Company will from time to time, promptly
after the occurrence of any event which requires an adjustment or readjustment
as provided in Section 6 and Item 7(c), forthwith give notice to the Holder
specifying the event requiring such adjustment or readjustment and the results
thereof, including the resulting Exercise Price.

(h)        Notice of Effective Date or Intention to Fix Record Date.  The
Company covenants to and in favor of the Holder that so long as this Warrant
remains outstanding, the Company will give notice to the Holder of the effective
date or of its intention to fix a record date for any event referred to in
Section 6 whether or not such event gives rise to an adjustment in the Exercise
Price or in the number and type of securities issuable upon the exercise of the
Warrants and, in each case, such notice shall specify the particulars of such
event and the record date and the effective date for such event; provided that
the Company shall only be required to specify in such notice such particulars of
such event as have been fixed and determined on the date on which such notice is
given. In each case such notice shall be given not less than 14 days prior to
such applicable record date or effective date.

(i)         Deferred Issuances.  In any case in which this Section 7 shall
require that an adjustment shall become effective immediately after a record
date for or an effective date of an event referred to herein, the Company may
defer, until the occurrence and consummation of such event, issuing to the
Holder of this Warrant, if exercised after such record date or effective date
and before the occurrence and consummation of such event, the additional shares
of Common Stock or other securities or property issuable upon such exercise by
reason of the adjustment required by such event; provided, however, that the
Company will deliver to the Holder an appropriate instrument evidencing the
Holderâ€™s right to receive such additional shares of Common Stock or other
securities or property upon the occurrence and consummation of such event and
the right to receive any dividend or other distribution in respect of such
additional shares of Common Stock or other securities or property declared in
favor of the holders of record of Common Stock or of such other securities or
property on or after the Exercise Date or such later date as the Holder would,
but for the provisions of this Section 7(i), have become the holder of record of
such additional shares of Common Stock or of such other securities or property.

5

--------------------------------------------------------------------------------

 

8.         Rights in Reorganization, Consolidation, Amalgamation, Merger or
Sale.

(a)        Rights of Holder and Successor Corporation to Be Preserved in
Corporate Reorganizations and Transactions.  The Company shall not enter into
any transaction whereby all or substantially all or its undertaking, property
and assets would become the property of any other corporation (herein called a
â€œsuccessor corporationâ€) whether by way of reorganization, consolidation,
amalgamation, merger, transfer, sale, disposition or otherwise, unless prior to
or contemporaneously with the consummation of such transaction the Company and
the successor corporation shall have executed such instruments and done such
things as the Company, acting reasonably, considers necessary or advisable to
establish that upon the consummation of such transaction:

(1)        the successor corporation will have assumed all the covenants and
obligations of the Company under this Warrant, and

(2)        the Warrant and the terms set forth in this Warrant will be a valid
and binding obligation of the successor corporation entitling the Holder, as
against the successor corporation, to all the rights of the Holder under this
Warrant.

(b)        Whenever the conditions of Section 8(a) shall have been duly observed
and performed the successor corporation shall possess, and from time to time may
exercise, each and every right and power of the Company under this Warrant in
the name of the Company or otherwise and any act or proceeding by any provision
hereof required to be done or performed by any director or officer of the
Company may be done and performed with like force and effect by the like
directors or officers of the successor corporation.

9.         Fractional Shares.

Notwithstanding any adjustments provided for in Section 6 or otherwise, the
Company shall not be required upon the exercise of this Warrant to issue
fractional shares of Common Stock in satisfaction of its obligations hereunder
and, in any such case, the number of shares of Common Stock issuable upon the
exercise of this Warrant shall be rounded down to the nearest whole number.

10.       Restrictions on Transfer.

Neither this Warrant nor any security issuable upon exercise of this Warrant has
been registered under the Securities Act of 1933, as amended (â€œSecurities
Actâ€), or any applicable state law, and no interest herein or therein may be
sold, distributed, assigned, offered, pledged or otherwise transferred unless
(a) there is an effective registration statement under the Securities Act and
applicable state securities laws covering any such transaction involving the
securities, (b) the Company receives an opinion of counsel of recognized
standing in form and substance satisfactory to the Company that such transaction
is exempt from registration or otherwise does not require registration under the
Securities Act, or (c) the Company otherwise satisfies itself based on the
advice of counsel to the Company that such transaction does not require
registration.

6

--------------------------------------------------------------------------------

 

11.       Legend.

A legend setting forth or referring to the above restrictions shall be placed on
this Warrant, any replacement hereof and any certificate representing a security
issued pursuant to the exercise of this Warrant, and a stop transfer restriction
or order shall be placed on the books of the Company and with any transfer agent
until such securities may be legally sold or otherwise transferred. Each
certificate representing Warrant Shares issued upon exercise or conversion of
this Warrant shall bear the following legend unless the legend is no longer
required pursuant to Section 8: 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT UPON DELIVERY TO THE CORPORATION OF AN OPINION OF
COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO THE CORPORATION THAT SUCH TRANSFER
WILL NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.”

12.       Holder as Owner.

The Company may deem and treat the Holder of this Warrant as the absolute owner
hereof for all purposes regardless of any notice to the contrary.

13.       No Shareholder Rights.

This Warrant shall not entitle the Holder to any voting rights or any other
rights as a shareholder of the Company or to any other rights whatsoever except
the rights stated herein, and no dividend or interest shall be payable or shall
accrue in respect of this Warrant or the Warrant Shares unless, until and to the
extent that this Warrant is exercised.

14.       Exchange of Warrant.

This Warrant is exchangeable upon the surrender hereof by the Holder at the
office of the Company for new Warrants of like tenor representing in the
aggregate the rights to subscribe for and purchase the number of shares which
may be subscribed for and purchased hereunder, each of such new Warrants to
represent the right to subscribe for and purchase such number of shares as shall
be designated by the Holder at the time of such surrender.

15.       Lost Warrant Certificate.

If this Warrant is lost, stolen, mutilated or destroyed, the Company shall, upon
request in writing from the Holder and subject to compliance by Holder with the
following sentence, issue a new Warrant of like denomination, tenor and date as
this Warrant, subject to the Company’s right, and the right of the Company’s
transfer agent, to require the Holder to give the Company a bond or other
satisfactory security sufficient to indemnify the Company and its transfer agent
against any claim that may be made against it (including any expense or
liability) on account of the alleged loss, theft, mutilation or destruction of
this Warrant or the issuance of such new Warrant.  The Holder shall reimburse
the Company for any and all expenses and costs incurred by the Company in
connection with issuing a new Warrant under this Section 15. 

7

--------------------------------------------------------------------------------

 

16.       Investment Intent.

By accepting this Warrant, the Holder represents that it is acquiring this
Warrant for its own account for investment, and not with a view to, or for sale
in connection with, any distribution thereof.

17.       Notice.

Unless herein otherwise expressly provided, a notice to be given hereunder will
be deemed to be validly given if the notice is sent by telecopier, prepaid same
day courier or first class mail addressed as follows:

If to the Holder, at the latest address of the Holder as recorded on the books
of the Company.

If to the Company at:

 

Axiom Corp.

380 Vansickle Road, Unit 600

St. Catherines, Ontario L2S 0B5

Attention:                    President
Telecopier No.:           289-273-2099 

Any notice given as aforesaid shall conclusively be deemed to have been received
by the addressee, if sent by telecopier on the day of transmission or, if such
day is not a business day, on the next business day, if sent by courier, on the
next following business day and, if sent by mail, on the fifth day following the
posting thereof.

18.       General.

(a)        Governing Law.  This Warrant will be construed in accordance with and
governed by the laws of the State of Colorado, without giving effect to the
conflict of law principles of that state.

(b)        Successors and Assigns.  Except as otherwise expressly provided in
this Warrant, this Warrant will be binding on, and will inure to the benefit of,
the successors and permitted assigns of the parties to this Warrant.  Nothing in
this Warrant is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights or obligations under or by
reason of this Warrant, except as expressly provided in this Warrant.

(c)        Severability.  In the event that any provision of this Warrant is
held to be unenforceable under applicable law, this Warrant will continue in
full force and effect without such provision and will be enforceable in
accordance with its terms.

8

--------------------------------------------------------------------------------

 

(d)        Construction.  The titles of the sections of this Warrant are for
convenience of reference only and are not to be considered in construing this
Warrant.  Unless the context of this Warrant clearly requires otherwise: (1)
references to the plural include the singular, the singular the plural, and the
part the whole, (2) references to one gender include all genders, (3) “or” has
the inclusive meaning frequently identified with the phrase “and/or,” (4)
“including” has the inclusive meaning frequently identified with the phrase
“including but not limited to” or “including without limitation,” and (5)
references to “hereunder,” “herein” or “hereof” relate to this Warrant as a
whole.  Any reference in this Warrant to any statute, rule, regulation or
agreement, including this Warrant, shall be deemed to include such statute,
rule, regulation or agreement as it may be modified, varied, amended or
supplemented from time to time.

(e)        Entire Agreement.  This Warrant embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter of
this Warrant and supersedes all prior or contemporaneous agreements and
understandings other than this Warrant relating to the subject matter hereof.

(f)        Amendment and Waiver.  This Warrant may be amended only by a written
agreement executed by the parties hereto.  No provision of this Warrant may be
waived except by a written document executed by the party entitled to the
benefits of the provision.  No waiver of a provision will be deemed to be or
will constitute a waiver of any other provision of this Warrant.  A waiver will
be effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver.

[The remainder of this page has been intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant to Purchase Common
Stock as of the date first written above.

AXIOM CORP.

 

 

By:                                                                         

         Name:  Kranti Kumar Kotni

         Title:    President, Chief Executive Officer,

                     Chief Financial Officer, Secretary,

                     Treasurer and Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

Notice of Exercise

The undersigned hereby irrevocably elects to:

 

[  ]  Exercise the Warrant delivered herewith pursuant to Section 3(a) of the
Warrant to purchase _____________ Warrant Shares (as defined in the Warrant) and
tenders payment herewith in the amount of $___________ in the form of cash, wire
transfer of immediately available funds to a bank account specified by the
Company, or a certified check or bank cashier’s check; or

 [  ]  Convert the Warrant delivered herewith pursuant to Section 3(b) of the
Warrant to purchase _____________ Warrant Shares and surrenders ____________
Warrant Shares received upon conversion of the Warrant, which Warrant Shares
have a fair market value, as determined in accordance with Section 3(b).

The undersigned requests that a certificate for such Warrant Shares be
registered in the name of, and delivered to, the undersigned at the address
below.

If additional Warrant Shares remain available for purchase pursuant to the
Warrant, the undersigned requests that a new Warrant evidencing the right to
purchase the balance of such Warrant Shares be registered in the name of, and
delivered to, the undersigned at the address below.

The undersigned hereby represents to the Company that the undersigned is
acquiring the Warrant Shares for investment and not with a view to, or for sale
in connection with, any distribution or public offering thereof within the
meaning of the Securities Act of 1933, as amended, and understands and agrees
that the exercise of the Warrant and the issuance and transfer of the Warrant
Shares to be purchased upon exercise of the Warrant are subject to the
restrictions on transfer set forth in Sections 10 and 11 of the Warrant.

 

 

11

--------------------------------------------------------------------------------

 

Dated: _____________________

                                                                         

_______________________________________________

Signature of Holder

Print Name: _____________________________________

 

Address for Delivery:

 

                                                                                              
 

                                                                                              
 

                                                                                              
 

 

Holder’s Social Security or Tax Identification Number:

 

                                                                                              
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

EXHIBIT B

Form of Assignment

(To be executed by the registered Holder if such Holder desires to transfer the
attached Warrant, after satisfying all applicable restrictions on transfer as
set forth in Sections 10 and 11 of the Warrant.)

 

                        FOR VALUE RECEIVED,
                                                                hereby sells,
assigns, and transfers unto _____________________________________ a Warrant to
purchase __________ shares of Common Stock, par value $0.00001  per share, of
Axiom Corp., a Colorado corporation (the “Company”), together with all right,
title, and interest therein, and does hereby irrevocably constitute and appoint
                                                    attorney to transfer such
Warrant on the books of the Company, with full power of substitution.

 

                                                                             
Dated:                                                                     

 

 


                                                             
BY:                                                                          


                                                                            
SIGNATURE 

 

            The signature on the foregoing Assignment must correspond to the
name of the Holder as written upon the face of this Warrant in every particular,
without alteration or enlarge­ment or any change whatsoever.

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------

